        Case 3:18-cv-01865-RS Document 160 Filed 01/09/19 Page 1 of 9



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     ANTHONY R. HAKL
 3   Supervising Deputy Attorneys General
     GABRIELLE D. BOUTIN, SBN 267308
 4   ANNA T. FERRARI, SBN 261579
     TODD GRABARSKY, SBN 286999
 5   R. MATTHEW WISE, SBN 238485
     NOREEN P. SKELLY, SBN 186135
 6   Deputy Attorneys General
       1300 I Street, Suite 125
 7     P.O. Box 944255
       Sacramento, CA 94244-2550
 8     Telephone: (916) 210-6053
       Fax: (916) 324-8835
 9     E-mail: Gabrielle.Boutin@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
10   through Attorney General Xavier Becerra

11
                              IN THE UNITED STATES DISTRICT COURT
12
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14

15

16   STATE OF CALIFORNIA by and through                    3:18-cv-01865
     Attorney General Xavier Becerra;
17   COUNTY OF LOS ANGELES; CITY OF                        PLAINTIFFS’ REQUEST FOR
     LOS ANGELES; CITY OF FREMONT;                         JUDICIAL NOTICE
18   CITY OF LONG BEACH; CITY OF
     OAKLAND; CITY OF STOCKTON,                         Date:            January 7, 2019
19                                                      Time:            9:00 a.m.
                                            Plaintiffs, Dept:            3
20                                                      Judge:           The Honorable Richard G.
                    v.                                                   Seeborg
21                                                         Action Filed: March 26, 2018

22   WILBUR L. ROSS, JR., in his official
     capacity as Secretary of the U.S.
23   Department of Commerce; U.S.
     DEPARTMENT OF COMMERCE; RON
24   JARMIN, in his official capacity as Acting
     Director of the U.S. Census Bureau; U.S.
25   CENSUS BUREAU; DOES 1-100,

26                                       Defendants.

27

28
                                                       1
                                                                     Request for Judicial Notice (3:18-cv-01865)
          Case 3:18-cv-01865-RS Document 160 Filed 01/09/19 Page 2 of 9



 1                                             INTRODUCTION

 2          Plaintiffs respectfully request that this Court take judicial notice of certain facts and

 3   documents at the trial of this matter, in accordance with Rule 201 of the Federal Rules of

 4   Evidence.

 5                             MATTERS TO BE JUDICIALLY NOTICED

 6   A.     Plaintiffs request that this Court take judicial notice of the following facts:

 7          1.    The citizenship question was a concern highlighted by the state Legislative Analyst’s

 8   Office.

 9          Grounds for judicial notice: This fact can be accurately and readily determined from

10   sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also Lee

11   v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (a court may take notice of facts and

12   documents that are “not subject to reasonable dispute.”).

13          Sources of fact: PTX-502 at CAL000002- CAL000005.

14          2.    During an April 24, 2018 California Assembly Budget Subcommittee hearing,

15   Assembly Member David Chiu stated that the citizenship question has placed California in a

16   “different world” that necessitates enhanced budget allocations for census outreach.

17          Grounds for judicial notice: This fact can be accurately and readily determined from

18   sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also Lee

19   v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (a court may take notice of facts and

20   documents that are “not subject to reasonable dispute.”).

21          Sources of fact: PTX-517 at 45:19-46:12; PTX-518 at 1:18:05-1:18:55.

22          3.    Since the appropriation, the California Complete Count Committee, the body in

23   charge of the outreach efforts, has submitted reports to the Governor and Legislature which

24   highlight the citizenship question as a challenge to those outreach efforts.

25          Grounds for judicial notice: This fact can be accurately and readily determined from

26   sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also Lee

27   v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (a court may take notice of facts and

28   documents that are “not subject to reasonable dispute.”).
                                                         2
                                                                      Request for Judicial Notice (3:18-cv-01865)
          Case 3:18-cv-01865-RS Document 160 Filed 01/09/19 Page 3 of 9



 1          Sources of fact: PTX-508 at CAL000269-270; 278, 284, 292-93; PTX-507 at CAL000243-

 2   244.

 3   B.     Plaintiffs request that this Court take judicial notice of the following documents:

 4          4.   STATE OF CALIFORNIA LEGISLATIVE ANALYST’S OFFICE, THE 2018-2019 BUDGET,

 5   CENSUS OUTREACH (Mar. 8, 2018), available at https://lao.ca.gov/Publications/Report/3780. A

 6   true and correct copy has been marked as Plaintiffs’ Exhibit PTX-502.

 7          Grounds for judicial notice: This document can be accurately and readily determined

 8   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also

 9   Lee, 250 F.3d at 688. The Court may take notice of the legislative history of a statute. See

10   Anderson v. Holder, 673 F.3d 1089, 1094 n.1 (9th Cir. 2012) (taking notice of excerpts of a

11   Senate Report); Daghlian v. DeVry Univ., Inc., 574 F.3d 1212, 1213 (9th Cir. 2009) (taking

12   notice of legislative history of a Senate bill). This document is independently admissible as a

13   public record. Fed. R. Evid. 803(8)(A)(i).

14          5.   STATE OF CALIFORNIA OFFICE OF THE GOVERNOR EDMUND G. BROWN JR., EXECUTIVE

15   ORDER B-49-18 (April 13, 2018), available at https://gov.ca.gov/2018/04/13/governor-brown-

16   creates-california-complete-count-committee. A true and correct copy has been marked as

17   Plaintiffs’ Exhibit PTX-503.

18          Grounds for judicial notice: This document can be accurately and readily determined

19   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also

20   Lee, 250 F.3d at 688. The Court may take notice of the legislative history of a statute. See

21   Anderson v. Holder, 673 F.3d 1089, 1094 n.1 (9th Cir. 2012) (taking notice of excerpts of a

22   Senate Report); Daghlian v. DeVry Univ., Inc., 574 F.3d 1212, 1213 (9th Cir. 2009) (taking

23   notice of legislative history of a Senate bill). This document is independently admissible as a

24   public record. Fed. R. Evid. 803(8)(A)(i).

25          6.   CALIFORNIA STATE BUDGET 2018-19, ENACTED BUDGET SUMMARY, available at

26   http://www.ebudget.ca.gov/2018-19/pdf/Enacted/BudgetSummary/FullBudgetSummary.pdf.

27   A true and correct copy has been marked as Plaintiffs’ Exhibit PTX-504.

28
                                                      3
                                                                   Request for Judicial Notice (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 160 Filed 01/09/19 Page 4 of 9



 1          Grounds for judicial notice: This document can be accurately and readily determined

 2   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also

 3   Lee, 250 F.3d at 688. Judicial notice may be taken of legislative enactments and regulations

 4   issued by any public entity in the United States. See Daghlian, 574 F3d at 1213, fn. 1; Demos v.

 5   City of Indianapolis, 302 F3d 698, 706 (7th Cir. 2002) (a district court can judicially notice public

 6   statutes); Klay v. Panetta, 758 F3d 369, 377 (DC Cir. 2014) (J. Griffith concur.opn.) (recognizing

 7   court may take judicial notice of statutes). This document is independently admissible as a public

 8   record. Fed. R. Evid. 803(8)(A)(i).

 9          7.   CALIFORNIA STATE BUDGET 2018-19, ENACTED BUDGET DETAIL, 0511 GOVERNMENT

10   OPERATIONS, SECRETARY, available at http://www.ebudget.ca.gov/budget/2018-

11   19EN/#/Department/0511. A true and correct copy has been marked as Plaintiffs’ Exhibit PTX-

12   505.

13          Grounds for judicial notice: This document can be accurately and readily determined

14   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also

15   Lee, 250 F.3d at 688. Judicial notice may be taken of legislative enactments and regulations

16   issued by any public entity in the United States. See Daghlian, 574 F3d at 1213, fn. 1; Demos,

17   302 F3d at 706; Klay, 758 F3d at 377. This document is independently admissible as a public

18   record. Fed. R. Evid. 803(8)(A)(i).

19          8.   STATE OF CALIFORNIA LEGISLATIVE ANALYST’S OFFICE, THE 2018-2019 BUDGET:

20   CALIFORNIA SPENDING PLAN, (OCT. 2, 2018), available at

21   https://lao.ca.gov/reports/2018/3870/spending-plan-2018.pdf. A true and correct copy has been

22   marked as Plaintiffs’ Exhibit PTX-506.

23          Grounds for judicial notice: This document can be accurately and readily determined

24   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also

25   Lee, 250 F.3d at 688. The Court may take notice of the legislative history of a statute. See

26   Anderson, 673 F.3d at 1094 n.1; Daghlian, 574 F3d at 1213, fn. 1. This document is

27   independently admissible as a public record. Fed. R. Evid. 803(8)(A)(i).

28
                                                      4
                                                                   Request for Judicial Notice (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 160 Filed 01/09/19 Page 5 of 9



 1         9.    CALIFORNIA COMPLETE COUNT CENSUS 2020, PROGRESS REPORT ON THE CENSUS

 2   INFRASTRUCTURE, A REPORT TO THE JOINT LEGISLATIVE BUDGET COMMITTEE, THE ASSEMBLY

 3   SELECT COMMITTEE ON THE CENSUS, AND THE SENATE SELECT COMMITTEE ON THE 2020 UNITED

 4   STATES CENSUS (Oct. 1, 2018), available at https://census.ca.gov/wp-

 5   content/uploads/sites/4/2018/10/Leg-Report-FINAL-100118-errata.pdf. A true and correct copy

 6   has been marked as Plaintiffs’ Exhibit PTX-507.

 7         Grounds for judicial notice:

 8         This document can be accurately and readily determined from sources whose accuracy

 9   cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also Lee, 250 F.3d at 688. This

10   Court may take judicial notice of public records. See Jones v. Markiewicz-Qualkinbush, 842 F3d

11   1053, 1062, fn. 24 (7th Cir. 2016) (judicial notice taken of city council minutes); Buffets, Inc. v.

12   Leischow, 732 F3d 889, 897 (8th Cir. 2013) (appellate court can take judicial notice based on

13   records of Office of Comptroller that U.S. Bank's main office is in Ohio). This document is

14   independently admissible as a public record. Fed. R. Evid. 803(8)(A)(i).

15         10.   CENSUS 2020 CALIFORNIA COMPLETE COUNTY COMMITTEE AND THE CALIFORNIA

16   GOVERNMENT OPERATIONS AGENCY, INITIAL REPORT TO THE OFFICE OF GOVERNOR EDMUND G.

17   BROWN JR., COUNTING ALL CALIFORNIANS IN THE 2020 CENSUS, available at

18   https://census.ca.gov/wp-

19   content/uploads/sites/4/2018/10/CCCC_Initial_Report_to_the_Governor-FINAL100218.pdf.

20   A true and correct copy has been marked as Plaintiffs’ Exhibit PTX-508.

21         Grounds for judicial notice:

22         This document can be accurately and readily determined from sources whose accuracy

23   cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also Lee, 250 F.3d at 688. This

24   Court may take judicial notice of public records. See Jones, 842 F3d at 1062, fn. 24; Buffets, 732

25   F3d at 897. This document is independently admissible as a public record. Fed. R. Evid.

26   803(8)(A)(i).

27         11.   SENATE BUDGET AND FISCAL REVIEW SUBCOMMITTEE NO. 4 PART A HEARING, 2017-

28   2018 Leg. Sess. (Mar. 15, 2018) (Agenda), available at
                                                       5
                                                                    Request for Judicial Notice (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 160 Filed 01/09/19 Page 6 of 9



 1   https://sbud.senate.ca.gov/sites/sbud.senate.ca.gov/files/SUB4/03152018Sub4PartAHousingAgen

 2   da.pdf. A true and correct copy has been marked as Plaintiffs’ Exhibit PTX-509.

 3         Grounds for judicial notice: This document can be accurately and readily determined

 4   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also

 5   Lee, 250 F.3d at 688. The Court may take notice of the legislative history of a statute. See

 6   Anderson, 673 F.3d at 1094 n.1; Daghlian, 574 F3d at 1213, fn. 1. This document is

 7   independently admissible as a public record. Fed. R. Evid. 803(8)(A)(i).

 8         12.   ASSEMBLY BUDGET SUBCOMMITTEE NO. 4 STATE ADMINISTRATION HEARING, 2017-

 9   2018 Leg. Sess. (Apr. 24, 2018) (Agenda), available at

10   https://abgt.assembly.ca.gov/sites/abgt.assembly.ca.gov/files/Sub_4_April_24_2018%20(2).pdf.

11   A true and correct copy has been marked as Plaintiffs’ Exhibit PTX-510.

12         Grounds for judicial notice: This document can be accurately and readily determined

13   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also

14   Lee, 250 F.3d at 688. The Court may take notice of the legislative history of a statute. See

15   Anderson, 673 F.3d at 1094 n.1; Daghlian, 574 F3d at 1213, fn. 1. This document is

16   independently admissible as a public record. Fed. R. Evid. 803(8)(A)(i).

17         13.   SENATE COMMITTEE ON BUDGET AND FISCAL REVIEW HEARING, 2017-2018 Leg.

18   Sess. (May 22, 2018) (Agenda), available at

19   https://sbud.senate.ca.gov/sites/sbud.senate.ca.gov/files/FullC/05222018SBFRHearingAgendaOv

20   erviewof2018BudgetPlan.pdf. A true and correct copy has been marked as Plaintiffs’ Exhibit

21   PTX-512.

22         Grounds for judicial notice: This document can be accurately and readily determined

23   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also

24   Lee, 250 F.3d at 688. The Court may take notice of the legislative history of a statute. See

25   Anderson, 673 F.3d at 1094 n.1; Daghlian, 574 F3d at 1213, fn. 1. This document is

26   independently admissible as a public record. Fed. R. Evid. 803(8)(A)(i).

27         14.   ASSEMBLY BUDGET SUBCOMMITTEE NO. 4 STATE ADMINISTRATION HEARING, 2017-

28   2018 Leg. Sess. (May 24, 2018) (Agenda), available at
                                                      6
                                                                  Request for Judicial Notice (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 160 Filed 01/09/19 Page 7 of 9



 1   https://abgt.assembly.ca.gov/sites/abgt.assembly.ca.gov/files/Sub%204%20May%2024%20%20

 2   %20May%20Revise.pdf. A true and correct copy has been marked as Plaintiffs’ Exhibit PTX-

 3   513.

 4          Grounds for judicial notice: This document can be accurately and readily determined

 5   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also

 6   Lee, 250 F.3d at 688. The Court may take notice of the legislative history of a statute. See

 7   Anderson, 673 F.3d at 1094 n.1; Daghlian, 574 F3d at 1213, fn. 1. This document is

 8   independently admissible as a public record. Fed. R. Evid. 803(8)(A)(i).

 9          15.    2018-19 LEGISLATIVE BUDGET CONFERENCE COMMITTEE HEARING, (June 6, 2018)

10   (Second Pass Agenda), available at

11   https://sbud.senate.ca.gov/sites/sbud.senate.ca.gov/files/conference/2018ConferenceAgenda2ndP

12   ass.pdf. A true and correct copy has been marked as Plaintiffs’ Exhibit PTX-514.

13          Grounds for judicial notice: This document can be accurately and readily determined

14   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also

15   Lee, 250 F.3d at 688. The Court may take notice of the legislative history of a statute. See

16   Anderson, 673 F.3d at 1094 n.1; Daghlian, 574 F3d at 1213, fn. 1. This document is

17   independently admissible as a public record. Fed. R. Evid. 803(8)(A)(i).

18          16.    2018-19 LEGISLATIVE BUDGET CONFERENCE COMMITTEE HEARING, (June 8, 2018)

19   (Close Out Agenda), available at

20   https://sbud.senate.ca.gov/sites/sbud.senate.ca.gov/files/conference/k06082018FinalCCCloseOut

21   Agenda.pdf. A true and correct copy has been marked as Plaintiffs’ Exhibit PTX-515.

22          Grounds for judicial notice: This document can be accurately and readily determined

23   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also

24   Lee, 250 F.3d at 688. The Court may take notice of the legislative history of a statute. See

25   Anderson, 673 F.3d at 1094 n.1; Daghlian, 574 F3d at 1213, fn. 1. This document is

26   independently admissible as a public record. Fed. R. Evid. 803(8)(A)(i).

27          17.    TRANSCRIPT OF THE APRIL 24, 2018 CALIFORNIA ASSEMBLY BUDGET SUBCOMMITTEE

28   HEARING,     available at https://www.assembly.ca.gov/media/assembly-budget-subcommittee-4-
                                                      7
                                                                  Request for Judicial Notice (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 160 Filed 01/09/19 Page 8 of 9



 1   state-administration-20180424/video. A true and correct copy has been marked as Plaintiffs’

 2   Exhibit PTX-517. A true and correct copy of the video has been marked as Plaintiffs’ Exhibit

 3   PTX-518.

 4         Grounds for judicial notice: This document can be accurately and readily determined

 5   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2); see also

 6   Lee, 250 F.3d at 688. The Court may take notice of the legislative history of a statute. See

 7   Anderson, 673 F.3d at 1094 n.1; Daghlian, 574 F3d at 1213, fn. 1. This document is

 8   independently admissible as a public record. Fed. R. Evid. 803(8)(A)(i).

 9                                            CONCLUSION

10         For the foregoing reasons, Plaintiffs respectfully ask the Court to grant their request and

11   take judicial notice of the above-listed facts and documents.

12
     Dated: January 9, 2019                        Respectfully Submitted,
13
                                                   XAVIER BECERRA
14                                                 Attorney General of California
                                                   MARK R. BECKINGTON
15                                                 ANTHONY R. HAKL
                                                   Supervising Deputy Attorneys General
16                                                 GABRIELLE D. BOUTIN
                                                   ANNA T. FERRARI
17                                                 TODD GRABARSKY
                                                   NOREEN P. SKELLY
18

19                                                 /s/ R. Matthew Wise
                                                   R. MATTHEW WISE
20                                                 Deputy Attorney General
                                                   Attorneys for Plaintiff State of California, by and
21                                                 through Attorney General Xavier Becerra
22

23
     SA2018100904
24   13395769.docx

25

26

27

28
                                                      8
                                                                     Request for Judicial Notice (3:18-cv-01865)
            Case 3:18-cv-01865-RS Document 160 Filed 01/09/19 Page 9 of 9




                               CERTIFICATE OF SERVICE
Case Name:      State of California, et al. v.            No.    3:18-cv-01865
                Wilbur L. Ross, et al.

I hereby certify that on January 9, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on January 9, 2019, at Sacramento, California.


            Tracie L. Campbell                                  /s/ Tracie Campbell
                 Declarant                                            Signature

SA2018100904
13395773.docx
